DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on June 9th, 2021 is acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-25 had been canceled, but now exist in the claim set.  The claim set therefore needs to be properly renumbered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-27, the claims are dependent on claims which are not in the elected disclosure.  Therefore, the claims are rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are dependent on claims not present in the elected .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 8-9, 11-12, 14-18 rejected under 35 U.S.C. 103 as being unpatentable over Oja (US 20190004005 A1, cited by applicant) and Coppeta (US 20130211219 A1, cited by applicant).
Regarding claims 1 and 18, Oja teaches an analyte sensor (Paragraph 0103:  “an analyte sensor 500”) comprising: 
a sensor tail (Paragraph 0103:  “includes a sensor tail”) comprising at least a first working electrode and a second working electrode (Paragraph 0103:  “a sensor may include more than one working electrode”), the sensor tail configured for insertion into a tissue (Paragraph 0103:   “a sensor tail 530 (which may also be referred to herein as an insertion tip) positionable below the surface of the skin (e.g., penetrating through the skin (dermis)”); 
a ketones-responsive (Paragraph 0138:  “Analytes that may be monitored include … 3-hydroxy butyrate, ketones, ketone bodies”) active area disposed upon a surface of the first working electrode, the ketones-responsive active area comprising an enzyme system comprising at least two enzymes that are capable of acting in concert to facilitate detection of ketones (Paragraph 0129:  “any nicotinamide adenine dinucleotide (NAD) or flavin oxidase enzyme could be coupled or immobilized to the sensing layer of the working electrode”); 
a glucose-responsive (Paragraph 0138:  “Analytes that may be monitored include … glucose”) active area comprising a glucose-responsive enzyme disposed upon a surface of the second working electrode (Paragraph 0128:  “analyte-specific enzyme is selected from glucose oxidase”); and 
a membrane having a first portion overcoating the ketones-responsive active area and a second portion overcoating the glucose-responsive active area (Paragraph 0090:  “In some embodiments of the present disclosure, accumulation mode sensing is carried out using a sensor having an outer membrane. As electrochemical sensors are often times coated with an outer membrane (e.g., a polymer membrane) in order to provide stability to the sensing reagents, mass-transport limitations, biocompatibility, and/or to prevent electrode fouling, a polymer-coated sensor was tested to ensure that accumulation mode sensing performs as expected.”); 
Oja fails to teach a sensor wherein the first portion and the second portion have different compositions.
Coppeta teaches a sensor wherein the first portion and the second portion have different compositions (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Oja to include the multiple components of Coppeta, because it allows for passage and restriction of specific analytes (Paragraph 0035 of Coppeta).

Regarding claim 2, Oja fails to explicitly teach a sensor wherein the first portion of the membrane is multi-component and comprises at least a first membrane polymer and a second membrane polymer that differ from one another.
Coppeta teaches a sensor wherein the first portion of the membrane is multi-component and comprises at least a first membrane polymer and a second membrane polymer that differ from one another (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”:  different polymers would need to be used for different passages of enzymes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Oja to include the multiple components (Paragraph 0035 of Coppeta).

Regarding claim 3, Oja teaches a sensor wherein the second portion of the membrane is homogenous and comprises one of the first membrane polymer or the second membrane polymer (Paragraph 0090:  “In some embodiments of the present disclosure, accumulation mode sensing is carried out using a sensor having an outer membrane”:  the membrane from Oja is a crosslinked polymer covering both elements.  Coppeta is used to only teach that additional layers can be used depending on the application).

Regarding claim 4, Oja fails to teach a sensor wherein the first portion of the membrane that is multi-component comprises a first membrane layer[[s]] and a second membrane layer.
Coppeta teaches a sensor wherein the first portion of the membrane that is multi-component comprises a first membrane layer[[s]] and a second membrane layer (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Oja to include the multiple components of Coppeta, because it allows for passage and restriction of specific analytes (Paragraph 0035 of Coppeta).

Regarding claim 5, Oja teaches a sensor wherein the second membrane polymer is further disposed upon the glucose-responsive active area and the second membrane polymer defines the second portion of the membrane and is homogeneous (Paragraph 0090:  “In some embodiments of the present disclosure, accumulation mode sensing is carried out using a sensor having an outer membrane”:  the membrane from Oja is a crosslinked polymer covering both elements.  Coppeta is used to only teach that additional layers can be used depending on the application). 
Oja fails to teach a sensor wherein the first membrane polymer is disposed directly upon the ketones-responsive active area forming the first membrane layer, and wherein the second membrane polymer is disposed upon the first membrane polymer forming the second membrane layer.
Coppeta teaches a sensor wherein the first membrane polymer is disposed directly upon the ketones-responsive active area forming the first membrane layer, and wherein the second membrane polymer is disposed upon the first membrane polymer forming the second membrane layer and such that the first and second membrane polymers define the first portion of the membrane that is multi-component (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Oja to include the multiple components of Coppeta, because it allows for passage and restriction of specific analytes (Paragraph 0035 of Coppeta).

Regarding claim 8, Oja fails to teach a sensor wherein the first portion of the membrane comprises an admixture of the first membrane polymer and the second membrane polymer.
Coppeta teaches a sensor wherein the first portion of the membrane comprises an admixture of the first membrane polymer and the second membrane polymer (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed (Paragraph 0035 of Coppeta).

Regarding claim 9, Oja teaches a sensor wherein the first portion and the second portion define a continuous membrane overcoating the ketones- responsive active area and the glucose-responsive active area (Paragraph 0114:  “In some embodiments, the outer membrane 520 overlays all active areas of the sensor 500”).

Regarding claim 11, Oja teaches a sensor wherein the glucose-responsive active area and the ketones-responsive active area each comprise an electron-transfer agent that is covalently bonded to a polymer in each of the glucose-responsive active area and the ketones-responsive active area (Paragraph 0121:  “In some embodiments of the present disclosure, an electron transfer agent includes a redox species bound to a polymer which is capable of being immobilized on the sensing layer of the working electrode” and Paragraph 0122:  “polymeric electron transfer agent contains a redox species covalently bound in a polymeric composition”).

Regarding claim 12, Oja teaches a sensor wherein the glucose-responsive enzyme is covalently bonded to the polymer in the glucose-responsive active area and one or both of the at least two enzymes in the enzyme system are covalently bonded to the polymer in the ketones-responsive active area (Paragraph 0073:  “components are “immobilized” within a sensor, for example, when the components are entrapped on or covalently, ionically, or coordinatively bound to constituents of the sensor and/or are entrapped in a polymeric or sol-gel matrix or membrane which precludes mobility” and Paragraph 0128-0129:  enzymes to be bonded depending on the analyte).

(Paragraph 0107:  “co-planar electrodes may include a suitable spacing therebetween and/or include a dielectric material or insulation material disposed between the conducting layers/electrodes”), or are located upon an opposing face of the planar substrate.

	Regarding claim 15, Oja fails to teach wherein the first membrane polymer and the second membrane polymer have differing permeability values.
Coppeta teaches wherein the first membrane polymer and the second membrane polymer have differing permeability values (Paragraph 0035:  “wherein the first membrane polymer and the second membrane polymer have differing permeability values”:  depending on the number layers and composition, the membranes will have different permeability values).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Oja to include the multiple components of Coppeta, because it allows for passage and restriction of specific analytes (Paragraph 0035 of Coppeta).

	Regarding claim 16, Oja teaches wherein the glucose-responsive enzyme is glucose oxidase or glucose dehydrogenase (Paragraph 0128:  “analyte-specific enzyme is selected from glucose oxidase”).

	Regarding claim 17, Oja teach wherein the at least two enzymes in the enzyme system comprise -hydroxybutyrate dehydrogenase and diaphorase, Client Docket No. 13548US01 Attorney Docket No. 075403-001109or P-hydroxybutyrate dehydrogenase and nicotinamide adenine dinucleotide oxidase (Paragraphs 0129-0131).  


7 is rejected under 35 U.S.C. 103 as being unpatentable over Oja and Coppeta as applied to claim 1 above, and further in view of Liu (US 20120132525 A1, cited by applicant). 
Regarding claim 7, Oja and Coppeta fail to teach a sensor wherein the first portion of the membrane polymer comprises polyvinylpyridine and polyvinylpyridine co styrene, and the second portion of the membrane polymer comprises polyvinylpyridine-co-styrene.
Liu teaches a sensor using teach a sensor wherein the first portion of the membrane polymer comprises polyvinylpyridine and polyvinylpyridine co styrene (Paragraph 0032:  “attached to a poly(vinylpyridine)-based polymer” and Paragraph 0055:  “comprise a poly(vinylpyridine-co-styrene) copolymer”), and the second portion of the membrane polymer comprises polyvinylpyridine-co-styrene (Paragraph 0055:  “comprise a poly(vinylpyridine-co-styrene) copolymer”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer composition of Oja and Coppeta to include the compositions of Liu, because it allows for specific analyte restriction (Paragraph 0055 of Liu).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oja and Coppeta as applied to claim 1 above, and further in view of Newberry (US 20180116604 A1). 
Regarding claims 13 and 27, Oja and Coppeta fail to teach a sensor wherein further comprising: a control module in communication with the analyte sensor and an electrical system of a vehicle, the control module including a computer system programmed to receive and process data provided by the analyte sensor, wherein operation of the vehicle is controlled or disabled by the computer system when a real-time measured analyte level of the operator crosses a predetermined safe threshold.
Newberry teaches a sensor wherein further comprising: a control module in communication with the analyte sensor and an electrical system of a vehicle, the control module including a computer system programmed to receive and process data provided by the analyte sensor (Paragraph 0077:  “A control module of a vehicle may receive the biosensor data and control operation of one or more systems of the vehicle in response to the biosensor data”), wherein operation of the vehicle is controlled or disabled by the computer system when a real-time measured analyte level of the operator crosses a predetermined safe threshold (Paragraph 0264:  “In one aspect, the vehicle may issue warnings, on the display and/or via audio alerts, when the biosensor data exceeds one or more predetermined thresholds. For example, when the vehicle determines a heart rate or a glucose level exceeds a normal range, the vehicle may control the display to generate a warning. In another example, the vehicle may determine to initiate a self-driving mode, e.g. when the biosensor data indicates a driver is in distress”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Oja and Coppeta to include the vehicle operation system of Newberry, because it allows for safer driving while the driver is under distress (Paragraph 0264 of Newberry).

Claims 1-5, 8-9, and 14-17 rejected under 35 U.S.C. 103 as being unpatentable Coppeta (US 20130211219 A1, cited by applicant) and McColl (US 8545693 B2, cited by applicant).
Regarding claims 1 and 18, Coppeta teaches an analyte sensor (Paragraph 0005:  “a sensor device is provided for detecting the presence or concentration of an analyte”) comprising: 
a sensor tail (Paragraph 0102:  “the sensor device may be integrated into the end portion of a medical catheter or other flexible lead intended for insert to the body of a patient for therapeutic or diagnostic purposes”) comprising at least a first working electrode and a second working electrode (Paragraph 0031:  “more than two working electrodes operating simultaneously”), the sensor tail configured for insertion into a tissue (Paragraph 0102:  “the sensor device may be integrated into the end portion of a medical catheter or other flexible lead intended for insert to the body of a patient for therapeutic or diagnostic purposes”); 
(Paragraph 0006:  “ glucose oxidase covering at least a portion of the working electrode”) active area comprising a glucose-responsive enzyme disposed upon a surface of the second working electrode (Paragraph 0062:  “The catalyst 360 may comprise an enzyme, such a glucose oxidase”); and 
a membrane having a first portion overcoating the ketones-responsive active area and a second portion overcoating the glucose-responsive active area (Paragraph 0089:  “the term "reservoir cap" refers to a membrane … a reservoir cap covers two or more openings at once”); 
wherein the first portion and the second portion have different compositions (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”  depending on the enzyme being detected the membrane (reservoir caps can have different layers). 
Coppeta fails to teach a ketones-responsive active area disposed upon a surface of the first working electrode, the ketones-responsive active area comprising an enzyme system comprising at least two enzymes that are capable of acting in concert to facilitate detection of ketones.
McColl teaches a ketones-responsive active area disposed upon a surface of the first working electrode (Col. 9, Lines 34-35:  “at least one enzyme that selectively reacts with ketones”), the ketones-responsive active area comprising an enzyme system comprising at least two enzymes that are capable of acting in concert to facilitate detection of ketones (Col. 9, Lines 41-49:  specific enzymes capable of ketone detection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte detection and construction of Coppeta to include ketone detection, as well as the enzymes needed to detect ketones, because it further helps to improve hematocrit analysis (Col. 2, Lines 4-18 of McColl).

(Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”:  different polymers would need to be used for different passages of enzymes).

Regarding claim 3, Coppeta teaches a sensor wherein the second portion of the membrane is homogenous and comprises one of the first membrane polymer or the second membrane polymer (Paragraph 0041:  “The membrane 60 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”:  at least one layer for exclusion could be consistent between the different electrodes).

Regarding claim 4, Coppeta teaches a sensor wherein the first portion of the membrane that is multi-component comprises a first membrane layer[[s]] and a second membrane layer (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”). 

Regarding claim 5, Coppeta teaches a sensor wherein the first membrane polymer is disposed directly upon the ketones-responsive active area forming the first membrane layer, and wherein the second membrane polymer is disposed upon the first membrane polymer forming the second membrane layer and such that the first and second membrane polymers define the first portion of the (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”), and wherein the second membrane polymer is further disposed upon the glucose-responsive active area and the second membrane polymer defines the second portion of the membrane and is homogeneous (Paragraph 0041:  “The membrane 60 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”:  at least one layer for exclusion could be consistent between the different electrodes).

Regarding claim 8, Coppeta teaches a sensor wherein the first portion of the membrane comprises an admixture of the first membrane polymer and the second membrane polymer (Paragraph 0035:  “The membrane 20 may comprise one or more polymer layers, such as those useful as semi-permeable membranes to permit passage of an analyte of interest therethrough while excluding certain other molecules”). 

Regarding claim 9, Coppeta teaches a sensor wherein the first portion and the second portion define a continuous membrane overcoating the ketones- responsive active area and the glucose-responsive active area (Paragraph 0036:  “a single reservoir cap could cover both reservoir 16 and reservoir 26”).
	Regarding claim 14, Coppeta teaches wherein the first working electrode and the second working electrode are planar and are located upon a same face of a planar substrate (Fig. 1 and Fig. 2)  and separated by a dielectric layer (Paragraph 0091:  “a dielectric overlayer”), or are located upon an opposing face of the planar substrate.

	Regarding claim 15, Coppeta teaches wherein the first membrane polymer and the second membrane polymer have differing permeability values (Paragraph 0035:  “wherein the first membrane polymer and the second membrane polymer have differing permeability values”:  depending on the number layers and composition, the membranes will have different permeability values).

	Regarding claim 16, Coppeta teaches wherein the glucose-responsive enzyme is glucose oxidase or glucose dehydrogenase (Paragraph 0062:  “The catalyst 360 may comprise an enzyme, such a glucose oxidase”).

	Regarding claim 17, Coppeta fails to teach wherein the at least two enzymes in the enzyme system comprise -hydroxybutyrate dehydrogenase and diaphorase, Client Docket No. 13548US01 Attorney Docket No. 075403-001109or P-hydroxybutyrate dehydrogenase and nicotinamide adenine dinucleotide oxidase.  
McColl teaches wherein the at least two enzymes in the enzyme system comprise -hydroxybutyrate dehydrogenase and diaphorase (Col. 9, Lines 41-49:  specific enzymes capable of ketone detection), Client Docket No. 13548US01 Attorney Docket No. 075403-001109or P-hydroxybutyrate dehydrogenase and nicotinamide adenine dinucleotide oxidase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte detection and construction of Coppeta to include ketone detection, as well as the enzymes needed to detect ketones, because it further helps to improve hematocrit analysis (Col. 2, Lines 4-18 of McColl).


Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta and Mccoll as applied to claim 1 above, and further in view of Liu (US 20120132525 A1, cited by applicant). 

Liu teaches a sensor using teach a sensor wherein the first portion of the membrane polymer comprises polyvinylpyridine and polyvinylpyridine co styrene (Paragraph 0032:  “attached to a poly(vinylpyridine)-based polymer” and Paragraph 0055:  “comprise a poly(vinylpyridine-co-styrene) copolymer”), and the second portion of the membrane polymer comprises polyvinylpyridine-co-styrene (Paragraph 0055:  “comprise a poly(vinylpyridine-co-styrene) copolymer”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer composition of Coppeta and McColl to include the compositions of Liu, because it allows for specific analyte restriction (Paragraph 0055 of Liu).

Regarding claim 11, Coppeta and McColl fail to teach a sensor wherein the glucose-responsive active area and the ketones-responsive active area each comprise an electron-transfer agent that is covalently bonded to a polymer in each of the glucose-responsive active area and the ketones-responsive active area.
Liu teaches a sensor wherein the glucose-responsive active area and the ketones-responsive active area each comprise an electron-transfer agent that is covalently bonded to a polymer in each of the glucose-responsive active area and the ketones-responsive active area (Paragraph 0050:  “electron-transfer agents, such as redox mediators and/or enzymes, for example” and Paragraph 0112:  “be bound to the polymer backbone though covalent”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the linkage of Coppeta and McColl to include the covalent bonding of Liu, because it allows for better redox transfers to the electrode (Paragraph 0013 of Liu).

Regarding claim 12, Coppeta and McColl fail to teach a sensor wherein the glucose-responsive enzyme is covalently bonded to the polymer in the glucose-responsive active area and one or both of the at least two enzymes in the enzyme system are covalently bonded to the polymer in the ketones-responsive active area.
	Liu teaches a sensor wherein the glucose-responsive enzyme is covalently bonded to the polymer in the glucose-responsive active area and one or both of the at least two enzymes in the enzyme system are covalently bonded to the polymer in the ketones-responsive active area (Paragraph 0013:  “enzymes with covalently attached redox mediators”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the linkage of Coppeta and McColl to include the covalent bonding of Liu, because it allows for better redox transfers to the electrode (Paragraph 0013 of Liu).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta and McColl as applied to claim 1 above, and further in view of Newberry (US 20180116604 A1). 
Regarding claims 13 and 27, Coppeta and McColl fail to teach a sensor wherein further comprising: a control module in communication with the analyte sensor and an electrical system of a vehicle, the control module including a computer system programmed to receive and process data provided by the analyte sensor, wherein operation of the vehicle is controlled or disabled by the computer system when a real-time measured analyte level of the operator crosses a predetermined safe threshold.
Newberry teaches a sensor wherein further comprising: a control module in communication with the analyte sensor and an electrical system of a vehicle, the control module including a computer system programmed to receive and process data provided by the analyte sensor (Paragraph 0077:  “A control module of a vehicle may receive the biosensor data and control operation of one or more systems of the vehicle in response to the biosensor data”), wherein operation of the vehicle is controlled or disabled by the computer system when a real-time measured analyte level of the operator crosses a predetermined safe threshold (Paragraph 0264:  “In one aspect, the vehicle may issue warnings, on the display and/or via audio alerts, when the biosensor data exceeds one or more predetermined thresholds. For example, when the vehicle determines a heart rate or a glucose level exceeds a normal range, the vehicle may control the display to generate a warning. In another example, the vehicle may determine to initiate a self-driving mode, e.g. when the biosensor data indicates a driver is in distress”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Coppeta and McColl to include the vehicle operation system of Newberry, because it allows for safer driving while the driver is under distress (Paragraph 0264 of Newberry).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791